Dismissed and Memorandum Opinion filed January 25, 2007







Dismissed
and Memorandum Opinion filed January 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00584-CV
____________
 
ORLEAN PIERCE, Appellant
 
V.
 
JOSEPH HARGO, ET AL.,
Appellees
 

 
On Appeal from the County Civil
Court at Law No. 2
Harris County, Texas
Trial Court Cause No.
852758
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 7, 2006.  




On
December 21, 2006, this court issued an order, noting that the trial court had
sustained the contest to appellant=s affidavit of indigence and that
appellant had not appealed the trial court=s order.  Accordingly, this court
directed appellant to pay or make arrangements to pay for the record in this
appeal, and threatened dismissal unless appellant provided the court with proof
of payment for the record by January 5, 2007.  Thus, appellant was notified in
our order that failure to comply with the court=s order of December 21, 2006, would
result in dismissal of the appeal.  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
25, 2007.
Panel consists of Justices Yates, Anderson, and
Hudson.